The defendant in error has filed a motion to dismiss this proceeding in error for the reason, among others, that the purported case-made was not served within the time fixed by the trial court. An examination of the record discloses a final judgment was rendered on March 20, 1913, and plaintiff given 60 *Page 277 
days within which to prepare and serve case-made. The case-made was served on May 20, 1913. The time expired on May 19th. It follows that the case-made was not served within the time. This being true, it is a nullity, and cannot be considered by the court.
The cause should therefore be dismissed. Hughes v. Martin,43 Okla. 710, 144 P. 356.
By the Court: It is so ordered.